                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DMSION
                                   No. 7:20-CV-64-D


WIIlTLEE J. WILLIAMS,                        )
                                             )
                               Plaintrrt:    )
                                             )
                   v.                        )                 ORDER
                                             )
KILOLO KIJAKAZI, Acting                      )
Commissioner of Social Security,             )
                                             )
                               Defendant     )


       On July 31, 2021, Magistrate Judge Numbers issued a Memorandum and Recommendation

("M&R") [D.E. 33] and recommended that the court grant plaintiff's motion for judgment on the

pleadings [D.E. 25], deny defendant's motion for judgment on the pleadings [D.E. 30], and remand

the action to the Commissioner. Neither party objected to the M&R.

       ''The Federal Magistrates Act requires a district court to make a de novo determination of •

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th ,

Cir. 2005) (alteration, emphasis, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely '

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and the briefs. The court is satisfied that there ·

is no clear error on the face ofthe record. Accordingly, the court adopts the conclusions in the M&R

[D.E. 33].



             Case 7:20-cv-00064-D Document 34 Filed 08/17/21 Page 1 of 2
       In sum, the court GRANTS plaintiff's motion for judgment on the pleadings [D.E. 25],

DENIES defendant's motion for judgment on the pleadings [D.E. 30], and REMANDS the action to

the Commissioner.

      SO ORDERED. This Jl day of August 2021.



                                                  tifuisc~~m
                                                  United States District Judge




                                             2

          Case 7:20-cv-00064-D Document 34 Filed 08/17/21 Page 2 of 2
